EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Slavin on 2-22-21.
The application has been amended as follows:
In claim 1 line 3, the phrase “include a blade section, said blade” has been replaced with --include a blade section defining a cutting edge, said blade--.
In claim 1 lines 4-5, the phrase “first bevel extending from a tip to a ricasso along a cutting edge defining a first side of” has been replaced with --first bevel extending from said cutting edge defining a first side of--.
In claim 1 lines 7-8, the phrase “from said cutting edge between said point and said ricasso along a second side” has been replaced with --from said cutting edge defining a second side--.
In claim 1 lines 12-13, the phrase “said coating having a uniform thickness” has been replaced with --said composition coating having a thickness--.
In claim 1 line 19, the phrase “non-coated alloy shank material of said second” has been replaced with --non-coated second--.
In claim 1 line 22, the phrase “non-coated alloy shank material on said second” has been replaced with --non-coated second--.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
22 February 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724